Citation Nr: 1312794	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  04-34 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, including service in the Republic of Vietnam from September 1969 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Los Angeles, California. 

In a March 2009 decision, the Board relevantly reopened, but denied service connection for, a lumbar spine disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 order, the Court granted a Joint Motion for Remand (Joint Motion) vacating that part of the Board's March 2009 decision that denied service connection for a lumbar spine disorder, and remanding the case for compliance with the terms of the joint motion. 

In September 2011, the Board remanded the Veteran's claim for additional development.  A September 2012 supplemental statement of the case (SSOC) denied service connection.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The Joint Motion concluded that on remand VA should obtain 1970-1972 treatment records from Orlando Penner, M.D.  As a result, the Board's September 2011 remand instructed VA to request the Veteran to provide the necessary authorization for VA to obtain medical treatment records dating from 1970 to 1972 from Dr. Penner.  If VA was unsuccessful in obtaining the medical records identified by the Veteran, it was to inform him and his representative of this and ask them to provide a copy of additional medical records from Dr. Penner that they may have obtained on their own.

In a September 2011 letter, the RO asked the Veteran to provide authorizations for private physicians or hospitals whose records he wanted VA to obtain.  However, the letter did not specifically ask the Veteran to provide a new authorization for Dr. Penner.  In fact, the RO informed the Veteran that it was already attempting to obtain the 1970 to 1972 treatment records from Dr. Penner, implying that no further authorization or action was required by the Veteran.  

As VA did not conduct all necessary development, the development requested by the Board's September 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.  

In September 2008, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  In October 2012 correspondence, the Veteran requested a Travel Board hearing at the RO before a Veterans Law Judge (VLJ).  In January 2013 correspondence, the Board notified the Veteran that the Veterans Law Judge who held the September 2008 hearing was no longer with the Board and he was offered the opportunity for another hearing.  The letter notified the Veteran that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond.  Given the lack of response to the Board's letter and the Veteran's recent request for a new hearing, the RO should clarify whether he wants another hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he again provide the necessary authorization for VA to obtain medical treatment records dating from 1970 to 1972 from Orlando Penner, M.D.  If VA is unsuccessful in obtaining the medical records identified by the Veteran, it should inform him and his representative of this and ask them to provide a copy of additional medical records from Dr. Penner that they may have obtained on their own.  

Document the efforts made to obtain these records along with any negative responses.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  

3.  Then, if and only if the benefit sought on appeal remains denied, contact the Veteran and clarify whether he wants another hearing at the RO before a VLJ.  If so, schedule the hearing accordingly.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


